DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-3, 5, 8-14 are currently pending.  In response to the Office Action mailed 3/17/2022, applicant amended claims 1, 8 and 9; canceled claims 4 and 6-7
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/18/2022, with respect to claims 1 and 8 have been fully considered and are persuasive.  Claim 1 and 8 were amended to include limitations to overcome the prior art of record.
Allowable Subject Matter
Claims 1-3, 5, 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the liquid crystal molecules twist-aligned include a first liquid crystal molecule located in a middle layer of the liquid crystal layer, an alignment direction of the first liquid crystal molecule is substantially parallel to a first transmission axis of the first polarizer, the viewing angle control panel is configured that a luminance of a transmitted light in the alignment direction decreases as a drive voltage applied to the liquid crystal layer increases,” in combination with all the other limitations of claim 1.
Claims 2-3, and 5 are allowable due to dependency to claim 1.
US 20200371386 A1 to Liou et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1 in combination with the all other limitations of claim 1.  Specifically, Liou discloses various limitations of base claim 1: a display system comprising: an external light sensor detecting an external light intensity (para 47); a display panel (See Fig. 7 display 300) modulating a first polarization component having a first polarization axis; a first polarizer disposed on a front side of the display panel (Fig. 1 PL); a viewing angle control panel (Fig. 7 light adjusting panel 120) comprising a liquid crystal layer containing liquid crystal molecules (Fig. 7 medium layer 306), and transmitting a second polarization component having a second polarization axis different form the first polarization axis, wherein the drive voltage when the external light intensity is less than a threshold value is greater than the drive voltage when the external light intensity is greater than or equal to the threshold value.  
However, Liou does not disclose that “a liquid crystal layer containing liquid crystal molecules twist-aligned, a polarization axis rotation element disposed between the viewing angle control panel and the display panel, and rotating the second polarization axis of the second polarization component transmitted through the viewing angle control panel, the liquid crystal molecules twist-aligned include a first liquid crystal molecule located in a middle layer of the liquid crystal layer, an alignment direction of the first liquid crystal molecule is substantially parallel to a first transmission axis of the first polarizer, the viewing angle control panel is configured that a luminance of a transmitted light in the alignment direction decreases as a drive voltage applied to the liquid crystal layer increases.”  Further, US 20140191933 A1 to Fan discloses a liquid crystal layer containing liquid crystal molecules twist-aligned (para 51).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
In addition, US 20180113334 A1 to Fang et al. discloses a polarization axis rotation element disposed between the viewing angle control panel and the display panel (See Fig. 10 half wave plate 124), and rotating the second polarization axis of the second polarization component transmitted through the viewing angle control panel (as shown in Fig. 10) to rotate the polarization axis.
Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 8.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the liquid crystal molecules twist-aligned include a first liquid crystal molecule located in a middle layer of the liquid crystal layer, an alignment direction of the first liquid crystal molecule is substantially parallel to a first transmission axis of the first polarizer, the viewing angle control panel is configured that a luminance of a transmitted light in the alignment direction decreases as a drive voltage applied to the liquid crystal layer increases,” in combination with all the other limitations of claim 8.
Claims 9-14 are allowable due to dependency to claim 8.
US 20200371386 A1 to Liou et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 8 in combination with the all other limitations of claim 8.  Specifically, Liou discloses various limitations of base claim 8: a display system comprising: an external light sensor detecting an external light intensity (para 47); a display panel (See Fig. 7 display 300); a first polarizer disposed on a front side of the display panel (Fig. 1 PL); and a viewing angle control panel (Fig. 7 light adjusting panel 120) comprising a liquid crystal layer containing liquid crystal molecules (Fig. 7 medium layer 306), wherein the drive voltage when the external light intensity is less than a threshold value is greater than the drive voltage when the external light intensity is greater than or equal to the threshold value.
However, Liou does not disclose that “a liquid crystal layer containing liquid crystal molecules twist-aligned, the liquid crystal molecules twist-aligned include a first liquid crystal molecule located in a middle layer of the liquid crystal layer, an alignment direction of the first liquid crystal molecule is substantially parallel to a first transmission axis of the first polarizer, the viewing angle control panel is configured that a luminance of a transmitted light in the alignment direction decreases as a drive voltage applied to the liquid crystal layer increases.”  Further, US 20140191933 A1 to Fan discloses a liquid crystal layer containing liquid crystal molecules twist-aligned (para 51).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
In addition, US 20200254876 A1 to Cordell discloses a vehicle comprising: a front window disposed in a front part of the vehicle (Fig. 2C window 206); a driver seat and a passenger seat (See Fig. 2C); a display device disposed in front of the driver seat and the passenger seat (Fig. 2A head unit 104); and an external light sensor detecting an external light intensity (Fig. 2C camera 112).
Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 8.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/            Primary Examiner, Art Unit 2871